Title: From George Washington to John Hancock, 27 March 1776
From: Washington, George
To: Hancock, John

 

Sir
Cambridge March 27. 1776

I received your favour of the 11th Instt by Saturday Nights post, and must beg pardon for not acknowledging It in my last of the 24th: The hurry I was then in occasioned the neglect, and I hope will apologize for It.
I now beg leave to inform you that I just received Intelligence, that the whole of the Ministerial Fleet besides three or four Ships, got under way this Evening at Nantasket road, and were standing out for Sea—In consequence of which I shall detach a Brigade of Six Regiments immediately from hence for New York, under the command of Brigadier Genl Sullivan (Brigadr Genl Heath having gone with the first) which will be succeeded by an other in a day or two, & directly after I shall forward the Remainder of the Army, except four or five Regiments which will be left for taking care of the Barracks & public Stores & fortifying the Town and erecting such Works for Its defence, as the Honorable General Court may think necessary, and follow myself.
Apprehending that Genl Thomas will stand in need of some Artillerists in Canada, I have Ordered two Companies of the Train to march immediately, and Two mortars with a Quantity of Shells & Shot to be sent him. he set out on the 21st Instt.
Inclosed you have a Copy of the Return of Ordnance Stores left in Boston by the Enemy—In it are not included the Cannon left at the Castle, amounting to 135 peices as reported, all of which, except a very few, they have destroyed & rendered useless by breaking off the Trunnions and Spiking up.
I beg leave to Transmit you the copy of a petition from the Inhabitants of Nova Scotia, brought me by Jonathan Eddy Esq. mentioned therein, who is now here with an Accadian—From this It appears they are in a distressed situation, & from Mr Eddys account are exceedingly apprehensive that they will be reduced to the disagreable alternative of taking up Arms & Joining our Enemies, or to flee their Country, unless they can be protected against their Insults & oppressions—he says that their Committees think many salutary & valuable consequences wou’d be derived from Five or Six hundred men being sent there, as It wou’d not only quiet the minds of the people from

the anxiety & uneasiness they are now filled with and enable ’em to take a part in behalf of the Colonies, but be the means of preventing the Indians (of which there are a good many) from taking the side of Government, and the Ministerial Troops from getting such supplies of provisions from thence as they have done—How far these good purposes wou’d be answered If such a force was sent as they ask for, is impossible to determine in the present uncertain state of things—For If the Army from Boston is going to Hallifax as reported by ’em before their departure, that or a much more considerable force wou’d be of no avail—If not, and they possess the friendly disposition to our cause, suggested in the petition & declared by Mr Eddy, It might be of great service, unless an other body of Troops shou’d be sent thither by Administration too powerfull for ’em to oppose—It being a matter of some Importance, I judged It prudent to lay It before Congress for their consideration, and requesting their direction upon the Subject, shall only add, If they determine to adopt It, that they will prescribe the number to be sent and whether It is to be from the Regiments which will be left here—I shall wait their decision & whatever it is, will indeavour to have It carried into execution. I have the honor to be with Sentiments of the greatest regard Sir Your Most Obedt Servt

Go: Washington

